Citation Nr: 1507665	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a low back strain, a condition he asserts began in service.  The Board finds that additional development on the claim is warranted in to obtain outstanding VA medical records and for a VA medical examination.

The AOJ should obtain all outstanding VA medical treatment records relating to the Veteran's treatment for his back.  At the November 2014 Board hearing, the Veteran testified that in 2007 he began treatment at VA Medical Centers (VAMCs) in Waco, Austin, and Temple, Texas.  However, the file contains on treatment records from the Central Texas Veterans Health Care System dated April 2010 and October 2012.  The AOJ should request copies of outstanding VA medical treatment records regarding the Veteran's treatment for his back from January 2007 to present from the Central Texas Veterans Health Care System, including the Waco, Austin, and Temple, Texas VAMCs.  

Furthermore, the Veteran is entitled to an addendum opinion for his low back disorder.  The Veteran's service treatment records (STRs) reveal that in October 2004 he was treated for complaints of low back pain, ongoing for 1 week.  The note indicates the Veteran had "no idea how he hurt it, 'possible hurt it lifting stuff.'"  He reported experiencing pain in Iraq, stating his pain level was currently at a 7 out of 10.  He also endorsed difficulty sleeping, but denied numbness or tingling.

Private treatment records dated September 2007 show complaints of low back ache.  The Veteran reported that he lifted a lot for his job.  The clinician noted mild loss of range of motion.

A post-service VA treatment note dated October 2012 indicates the Veteran underwent an x-ray for his lumbar spine with results showing arthritis and loss of cartilage cushion in joints, which was determine to likely be the cause of the back pain.

In a March 2013 VA examination report, the examiner diagnosed the Veteran with intermittent low back strain.  The examiner reviewed the Veteran's claims file after the appointment, and noted there was very little information concerning the Veteran's medical problems with the exception of one short note dated October 2004, documenting a complaint of low back pain, ongoing for 1 week from "lifting stuff."  The examiner then concluded there was insufficient evidence with which to give an opinion as to whether the current low back strain condition was related to the complaint of low back pain in service. 

At his November 2014 hearing, the Veteran testified that while in service, he worked as a cook and was regularly required to lift 15 to 20 gallon pots, and raise and lower the mobile kitchen, which weighed about 50 to 60 pounds.  The Veteran clarified that his duties as cook required him to lift heavy containers continually throughout the day, oftentimes for 12 hours or more in order to prepare 3 meals per day for a company of over 500 people.  He noted he was constantly required to lift, bend, push and pull.  He testified that his back was often irritable and required rest, but his pain went untreated in service because he was deployed to Iraq and did not always have access to medical care.  He stated that his back pain began in 2003 and he treated it with ibuprofen. 

The Board finds the VA examiner's opinion in March 2013 is incomplete because it does not address the October 2012 VA x-ray evidence indicating a clinical diagnosis of arthritis and loss of cartilage cushion in the joints of the lumbar spine.  Further, the VA examiner noted that the Veteran has intermittent low back strain but concluded that an etiology opinion could not be provided based on the information provided.  The VA examiner did not explain the basis for this conclusion.  Thus, the medical information contained in the March 2013 examination report lends itself to several interpretations as to: (1) the precise diagnosis or diagnoses of the underlying low back disorder, and (2) the etiological basis for all diagnoses that are found to exist in the Veteran's case.

In order to clarify the diagnosis (or diagnoses) of any and all presently existing low back disorders, as well as to determine whether any of the same can be associated with the places and circumstances of the Veteran's military occupational specialty as a cook (namely, his being stationed in Iraq and his accounts of constant bending, lifting, pushing and pulling of heavy items) and his symptoms of back pain noted in service, an addendum opinion to the March 2013 VA examination report is needed to address these medical factors before a decision can be made in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all VA treatment of the Veteran's back not currently in the claims folder, to include copies of all records from the Central Texas Veterans Health Care System, including the Waco, Austin, and Temple, Texas VAMCs dated January 2007 to the present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Once the above development has been completed, the AOJ should arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the March 2013 examination (if available), or another appropriate medical professional, for the purpose of providing an addendum to the opinion as to the existence and etiology of any current low back disorder.

Specifically, the examiner is asked to provide medical opinions addressing the following:

a.  Do the findings contained in the October 2012 VA x-ray study of the lumbar spine confirm a diagnosis of arthritis and loss of cartilage cushion in the joints of the lumbar spine?

b.  If the answer to (a) is "Yes," is it at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current arthritis and loss of cartilage cushion in joints in the lumbar spine had its onset in service or was causally related to any injury, illness, or event in service?

c.  Is it at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current intermittent low back strain had its onset in service or was causally related to any injury, illness, or event in service?

In making the above assessments, the examiner is asked to discuss: (1) the October 2004 STR documenting treatment for complaints of low back pain, ongoing for 1 week (with endorsement of earlier pain while stationed in Iraq) and the Veteran's indication that he possibly hurt his back "lifting stuff,"; (2) September 2007 private treatment records revealing complaints of low back ache; (3) the Veteran's lay accounts of routine in-service heavy lifting, bending, pushing and pulling of about 50 to 60 pounds, oftentimes for 12 continuous hours or more in order to prepare 3 meals per day for a company of over 500 people, and resulting irritability and pain in his back; and (4) the October 2012 VA treatment record indicating arthritis and loss of cartilage cushion in joints of the lumbar spine.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and of sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3.  Then, the AOJ should re-adjudicate the claim.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


